Citation Nr: 1412941	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder, evaluated as 30 percent disabling prior to January 28, 2010 and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel





INTRODUCTION

The Veteran had active service in the Army from March 2004 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which increased the Veteran's PTSD disability rating to 30 percent disabling and incorporated a diagnosis of depressive disorder, effective October 7, 2008.  The Veteran appealed the decision.  A February 2010 Supplemental Statement of the Case (SSOC) increased the Veteran's PTSD disability rating to 50 percent disabling, effective January 28, 2010.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that a November 2012 rating decision granted the Veteran a total disability evaluation based on individual employability (TDIU) from March 18, 2011.  The Veteran has not appealed that determination.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Pursuant to the Veteran's request, a Travel Board hearing before a member of the Board was scheduled for the week of April 30 to May 4, 2012.  However, in a March 2012 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).


FINDINGS OF FACT

1.  An increase in symptoms due to the Veteran's PTSD was factually ascertainable within the one year prior to his claim for an increase on October 7, 2008, specifically on February 29, 2008.  
2.  For the period between February 29, 2008 and October 7, 2008, the Veteran's PTSD was manifested by anxiety and hypervigilance in public venues, recurrent sleep problems, irritability and anger, strained familial relationships, and moderate impairment of personal and social adjustment.

3.  For the period between October 7, 2008 and January 28, 2010, the Veteran's PTSD was manifested by daily anger and irritability outbursts, frequent depression with crying spells, excessive worry and rumination, prominent feelings of negativity and pessimism, decreased energy, decreased self-esteem, and decreased motivation, increased strain of familial relationships, moderate to severe impairment of social and personal adjustment, and mild to moderate occupational dysfunction.

4.  For the period from January 28, 2010 forward, the Veteran's PTSD was manifested by continued decline of familial relationships, feelings of withdrawal, detachment and isolation, frequent workplace conflicts, obsessional and ritualistic behavior, frequent fights involving violence, attempted suicide and attempted harm to others, decreased memory and concentration, severe impairment of personal and social adjustment, moderate impairment of occupational functioning, and severe impairment of educational functioning.


CONCLUSIONS OF LAW

1.  For the period from February 29, 2008, to October 7, 2008, the criteria for a disability rating of 30 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  For the period from October 7, 2008, to January 28, 2010, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  For the period since January 28, 2010, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated October 2008 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Here, the Veteran's service treatment records, VA medical records, and Social Security records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran VA examinations in February 2008, November 2008, January 2010, and November 2010.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the Veteran's PTSD on his daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the latest examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a final matter, the effective date of an award of increased compensation shall be the date of receipt of the claim or the date entitlement arose; or, the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  See 38 C.F.R. § 3.400(o) (2013).

Service connection was established in a March 2008 rating decision, which granted a 10 percent rating from September 2007.  The Veteran did not appeal the initial rating.  Rather, in October 2008, he submitted a statement, indicating his desire to submit a claim for an increased rating.  In the December 2008 rating decision on appeal, the RO granted an increased rating to 30 percent, effective the date of his claim for an increase (i.e., October 2008).  During the course of the appeal, the RO further granted a 50 percent rating, effective from January 28, 2010.  The Board discusses each stage below.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Analysis

According to a February 2008 VA examination, the Veteran reported experiencing occasional flashbacks, triggered by unexpected loud noises.  The Veteran reported mild to moderate social anxiety and social avoidance, and trouble maintaining any comfort level in crowds or public venues; he added that he became quite anxious and hypervigilant in those situations.  He reported mild, recurrent verbal-related anger problems, and said he was easily "set off" by small frustrations.  He reported checking locks and windows at night, and also reported moderate sleep disturbances, adding that he only achieved 3 to 4 hours of sleep per night and suffered nightmares 2 to 3 times per week.  The Veteran also said he experienced occasional mild disruptions in concentration and focus due to PTSD-related distractibility and, or, his sleep deprivation.  The Veteran denied homicidal or suicidal ideations.  He also reported undergoing treatment for alcohol abuse.

The examiner found the Veteran's appearance, attitude, and behavior to be generally within normal limits, and noted that his attire was casual, neat, and appropriate; hygiene and grooming were good.  The Veteran's mood was found to be generally pleasant and euthymic, and his affect was appropriate with a full range noted.  The Veteran made good eye contact, had intact sensorium, and his speech was relevant, coherent, and productive.  The Veteran's thought processes were found to be rational and goal directed, and no evidence of hallucinations or delusions was observed.  The examiner also noted there was no evidence of specific obsessions, compulsions, phobias, or ritualistic behaviors.  The Veteran was oriented to time, place, and person.  Additionally, the examiner found the Veteran's basic short term memory and concentration skills to be intact with no marked impairments.  His judgment and insight were deemed fair.  The examiner observed no signs of diagnosable clinical depression or mania.

The examiner found the Veteran's personal and social adjustment to be moderately impaired due to his PTSD symptoms.  The examiner noted that the Veteran's anger disrupted his family relationships.  The examiner also indicated that the Veteran's ability to enjoy daily activities had been hampered by his symptoms, but said the Veteran had at most occasional mild school-related disruptions.  The examiner diagnosed the Veteran with chronic and moderate PTSD and alcohol abuse in early remission, and assigned a GAF score of 62.

A VA psychiatry treatment note dated March 7, 2008 noted that the Veteran's symptoms remained largely the same.  The Veteran reported continued, intermittent difficulty managing his anger and continued trouble sleeping.  He was prescribed Ambien.  The treating physician assigned a GAF score of 75.  A VA psychiatry treatment note dated March 14, 2008, indicated the Veteran's sleep problems had improved and he was able to achieve 8 hours of uninterrupted sleep.

According to a VA PTSD therapy note dated October 1, 2008, the Veteran reported attempting to cope with intrusive thoughts by staying busy and avoidant.  He said he was emotionally distant from others at times and struggled with having loving feelings towards others.  He reported continued difficulties with falling and staying asleep.  The results of the examiner's mental examination of the Veteran did not notably diverge from previous examinations.  The examiner noted an Axis I diagnosis of depressive disorder, not otherwise specified, and indicated that the depressive symptoms appeared to be secondary to the Veteran's PTSD.

The Veteran was afforded a VA examination in November 2008.  The Veteran reported infrequent intrusive thoughts, occurring 1 to 2 times per week.  He continued to report experiencing occasional flashbacks triggered by unexpected loud noises.  The Veteran reported moderate social anxiety and, at times, social avoidance.  He reported his sleep impairment had worsened, adding that he only got 2 to 3 hours of sleep per night and suffered nightmares 3 to 4 times per week.  The Veteran said he became angry on a daily basis and would snap, usually at his wife but sometimes his child.  He also reported getting into a fistfight with someone while visiting his parents.  The Veteran reported being depressed more days than not, and endorsed prominent feelings of negativity and pessimism, decreased energy, decreased self-esteem, and decreased motivation.  He also reported being prone to crying spells, excessive worry and rumination, and anhedonia.  The Veteran denied homicidal or suicidal ideations.

The examiner found the Veteran's appearance, attitude, and behavior to be within normal limits, and noted his attire was casual, neat, and appropriate, adding that hygiene and grooming were good.  The Veteran's mood was found to be anxious although overtly pleasant, and his affect was somewhat constricted, but otherwise appropriate to the circumstances.  The Veteran made good eye contact, had intact sensorium, and his speech was at times somewhat stiff and mildly pressured, attributable to examination anxiety.  The examiner found the speech to be otherwise relevant, coherent, and productive.  The Veteran's thought processes were rational and goal directed, and no evidence of hallucinations or delusions was observed.  The examiner also noted there was no evidence of specific obsessions, compulsions, phobias, or ritualistic behaviors.  The Veteran was oriented to time, place, and person.  Additionally, the examiner found the Veteran's basic short term memory and concentration skills to be intact with no significant impairments.  His judgment and insight were deemed fair to good.  The examiner noted the development of recently emerged and related mild to moderate clinical depression, which he indicated was related to his PTSD.

The examiner found that the severity of the Veteran's symptoms had increased, characterizing them as moderate.  The examiner noted that the Veteran's symptoms prevented him from performing any activity that required dealing with large crowds or the public, such as crowded stores or shopping malls.  The examiner also indicated that the Veteran was clearly not enjoying daily activities and had experienced an increased amount of emotional suffering since his February 2008 examination.  The examiner found the Veteran to have moderate and severe impairment of social and personal adjustment, and continued mild to moderate occupational dysfunction.  The examiner diagnosed the Veteran with chronic and moderate PTSD and depressive disorder NOS, and assigned a GAF score of 55.
According to a VA clinic progress note dated in January 2009, the Veteran's wife reported that his mood had grown increasingly irritable, that he had little patience for anything, and was prone to angry outbursts with friends.  The Veteran reported feeling depressed, at times, and that he got into fights with others.  The examiner assessed the Veteran with mood changes, significant for PTSD and depression.

The Veteran received periodic PTSD therapy from 2009 to through October 2012.  According to a PTSD therapy treatment note dated June 9, 2009, the Veteran reported struggling with sleep and difficulty in his relationship due to his sleeping on the couch most of the time.  The Veteran attributed his sleep difficulties to his combat experiences.

According to a December 2009 VA mental health outpatient note, the Veteran reported sleeping poorly, possibly due to apnea symptoms described by his wife as well as nighttime being a period of heightened danger while the Veteran was in Afghanistan.  The Veteran reported having very poor concentration and poor energy levels.  He denied homicidal and suicidal ideation.  The examiner indicated the Veteran's mood was euthymic to mildly depressed.  Affect and speech were normal, as were the Veteran's memory and orientation to person, place, and time.  The examiner rendered a diagnosis of possible obstructive sleep apnea, and assigned a GAF score of 59.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported severe sleep disturbances, having 3 to 5 nightmares a week; for some time he had been sleeping apart from his wife and continued to do so.  He reported relentless intrusive thoughts and recollections on a daily basis, which at times became disruptive and distracting.  He occasionally experienced full-fledged and disruptive flashbacks due to triggers including loud noises, sirens, and alarms going off, as well as simply being in the dark.  The Veteran reported severe social avoidance and social anxiety.  The Veteran said he no longer went into malls or crowded stores, and rarely went out to eat.  He reported feeling distant from his 4-year-old daughter, and feeling severely withdrawn, detached, and isolated.  He said he spent all his free time in the basement and practically ignored his wife and child; this caused a temporary separation over the summer.  He reported frequent arguments with his wife, and anger problems at work.

The examiner wrote the Veteran had an overtly pleasant mood but noted the presence of moderate anxiety.  The Veteran's affect was described as appropriate with a full range noted.  The Veteran's appearance, attitude, and behaviors as well as his attire and grooming remained largely the same as before, as did his speech, sensorium, and thought processes.  The examiner noted the Veteran exhibited decreased memory and concentration, but said it was possible that those decreases could be related to his traumatic brain injury (TBI) issues or his PTSD.  The examiner noted that the Veteran abused alcohol, and while he reported only drinking 2 to 3 times a week, he consumed 12 to 18 beers when he did so.  The examiner noted that despite treatment, the Veteran's PTSD symptoms had grown progressively worse over the past several years and that they had become severe.  The examiner described the Veteran's current level of personal and social adjustment as severely impaired and said that the Veteran had become severely withdrawn from virtually everyone in his life.  The examiner described the Veteran's occupational functioning as moderately impaired, and reported his educational functioning as more severely impaired, noting the Veteran's academic probation.  The examiner revised the Veteran's Axis I diagnosis to chronic and severe PTSD, and assigned a GAF score of 48.

According to a July 11, 2010 VA treatment note, the Veteran reported becoming drunk and getting into an argument with his wife.  The Veteran reported that his mood was fine for the past two weeks, and denied any issues with sleep, concentration, or feelings of guilt or worthlessness.  He similarly denied any history of 4 or more days of elevated or irritable mood, associated grandiosity, pressured speech, flight of ideas, indiscretion or hyposomnia.  The Veteran also denied any symptoms of anxiety or worry about the future.  Additionally, the Veteran denied symptoms of nightmares, flashbacks, or any physiological symptoms associated with PTSD.  He reported that he felt he had been doing better with his PTSD and that was why he had stopped attending his previous few treatment sessions.  The physician's mental status examination remained largely the same as prior examinations.  A GAF score of 55 was assigned.
A VA psychiatry attending note dated July 19, 2010 indicated results of a mental status examination that conformed to previous examinations.  The physician confirmed the diagnosis of PTSD and assigned a GAF score of 65.

The Veteran was afforded a VA examination in November 2010.  The Veteran reported one hospitalization in the form of an overnight evaluation for an attempted suicide in August 2010.  During that incident the Veteran threatened to shoot himself and others.  The Veteran reported trouble coping with parenting and the disruption he experienced around his child.  He added that his hyperarousal frequently disrupted family plans.  He acknowledged that his panic and anger increased in severity over the last year and that his behaviors had caused problems with family and social relationships.  The Veteran said he had good friends that he saw on a regular basis, and a neighbor in whom he could confide when problems arise.  The Veteran reported sleep disturbances, and experiencing 2 to 3 nightmares a week; he said he used alcohol to fall asleep, and got very angry if his sleep was disrupted or if he was unable to sleep.  The Veteran reported obsessional and ritualistic behavior in the form of arriving 90 minutes early for most events, as well as the obsessional setting out and ordering of clothing.  He reported experiencing daily panic attacks during which he experienced feelings of lack of control, difficulty breathing, and tightness in his chest.  Suicidal and homicidal ideation was indicated, as noted above, as was poor impulse control and episodes of violence.

The examiner noted the Veteran had an anxious and depressed mood with normal affect.  The Veteran's appearance attitude and behaviors as well as his attire and grooming remained largely the same as before, as did his speech, sensorium, and thought processes.  Psychomotor activity was described as combative, fatigued, and tense.  The Veteran remained oriented to person, time, and place, and his thought content was described as preoccupied with one or two topics and paranoid ideation.  With respect to his daily activities, the examiner noted that the Veteran had slight interference in exercise and sports, moderate interference with driving, and moderate interference with other recreational activities.  The examiner described the Veteran's preoccupation with controlling time as so severe that he avoided activities if he could not arrive an hour early, and frequently dropped out of family activities because he felt they weren't proceeding as scheduled.  The examiner further noted that the Veteran developed increasing secondary symptoms of anxiety and depression that made it difficult for him to pursue family activities.  As far as occupational impairment, the examiner noted the Veteran missed approximately 10 weeks of work during the past year, as the Veteran was unable to attend work when he felt he would have to rush to get there.  His PTSD also interfered with his work in the form of being assigned different activities and poor social interaction.
More generally, the examiner found that the Veteran used alcohol to control his increased symptoms of anxiety and depression, which in turn led to increased anger and difficulty in tolerating family stress.  The Veteran exhibited frequent conflict with his coworkers and was unable to tolerate the normal noise and disruption of his daughter.  Additionally, the Veteran had violent fights with friends in social situations, which occurred regardless of his sobriety.  The examiner noted that the Veteran had reduced reliability and productivity due to PTSD symptoms, but did not have total occupational and social impairment or deficiencies in most areas.  The examiner revised the Veteran's Axis I diagnosis to chronic and severe PTSD, with anxiety, depression, and panic, and assigned a GAF score of 48.

A March 2011 mental health consultation note indicated the Veteran continued to report significant anxiety and depressive symptoms.  The Veteran's mental status testing yielded findings similar to previous results, though homicidal and suicidal ideation were noted as absent.  The physician noted a GAF score of 51.

A Case Management note from March 14, 2011, indicated the Veteran resigned from his job due to his PTSD symptoms.  A subsequent VA psychiatry attending note dated May 2011 indicated the Veteran's panic attacks ceased following his resignation.  He was described as having appropriate grooming and hygiene, with normal speech.  His thought process was noted to be organized, logical and goal directed, and its content was devoid of suicidal or homicidal ideation.  Orientation was good, and concentration and memory were fair.
According to a subsequent VA psychiatry treatment note dated May 2012, the Veteran reported being sober for 90 days.  He had appropriate grooming and hygiene, with normal speech and normal thought processes.  Additionally, his insight and judgment were described as adequate.  He was assigned a GAF score of 60.  Records from July and October 2012 indicated continued sobriety, and a GAF score of 64.

The Board has also considered the lay statements of the Veteran and his wife.  In his VA Form 9 received April 14, 2009, the Veteran reported that he was suspended from school for failing his spring semester, and attributed that outcome to his inability to concentrate and lack of desire to attend school.  The undated statement of the Veteran's wife corroborates much of what is of record.

In reviewing this evidence, the Board finds that an increase in symptoms was factually ascertainable in the year leading up to the Veteran's increased rating claim in October 2008.  Specifically, beginning in February 2008, the evidence demonstrates that the Veteran's symptoms were manifested by anxiety and hypervigilance in public venues, and recurrent sleep problems.  The Veteran reported being easily "set off" by small frustrations, and his anger caused disruptions with family members.  Additionally, the Veteran reported being emotionally distant from others at times and struggling with having loving feelings towards others.  Moreover, the February 2008 VA examiner described the Veteran as having moderate impairment of his personal and social adjustment due to his PTSD symptoms, and occasional mild school-related disruptions.  Thus, the Board finds that the above symptoms, which manifested as of the February 2008 VA examination (and in the year prior to the October 7, 2008 claim for an increase), more closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by a 30 percent rating.  38 U.S.C.A. § 5107 (West 2002).

As of October 2008, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptoms show a disability that more nearly approximates the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2013).  The Board notes that the Veteran's anger had increased during this period, occurring on a daily basis, and he reported snapping at both his wife and daughter.  The Veteran's irritability increased as well, and he was noted to have angry outbursts at friends and fights with others, including a fistfight while on a trip visiting his parents.  The Veteran also reported being depressed more days than not, and indicated being prone to crying spells, excessive worry and rumination, and anhedonia.  The Veteran also began sleeping on the couch during this period due to difficulty sleeping from his PTSD symptoms, which he said put further strain on his relationship with his wife.  Additionally, the Board finds significant the November 2008 examiner's finding that the Veteran had moderate to severe impairment of social and personal adjustment, and mild to moderate occupational dysfunction.  The Board also finds significant the Veteran's statement received April 14, 2009, in which he reported his suspension from school for failing his spring semester, which he attributed to his inability to concentrate and lack of desire to attend classes.  Given these considerations, the Veteran's symptoms more closely approximate occupational and social impairment with reduced reliability and productivity, as contemplated by a 50 percent rating, from October 7, 2008 to January 28, 2010.  38 U.S.C.A. § 5107 (West 2002).

As of January 28, 2010, the date of the Veteran's VA examination, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show a disability that more nearly approximates the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2013).  In reaching this conclusion, the Board found significant the continued decline of the Veteran's relationships with his wife and daughter, as demonstrated by frequent arguments with his wife, and which led to a temporary separation from his wife.  The Veteran reported feeling severely withdrawn, detached, and isolated, and spent all his free time alone in his basement.  The Veteran reported that the fights he had with friends turned violent and occurred regardless of his level of sobriety.  The Veteran also exhibited decreased memory and concentration, but the examiner could not determine whether those symptoms were due to PTSD or the Veteran's service-connected TBI or both.  The Veteran's work relationships also continued to suffer due to frequent conflict with coworkers, and the Veteran's worsening PTSD symptoms led him to resign from his job in March 2011.  Additionally, he reported engaging in obsessional and ritualistic behavior related to time management, which was determined to be so severe that the Veteran frequently dropped out of interpersonal and family activities.  Moreover, the November 2010 VA examiner described the Veteran's personal and social adjustment as severely impaired, his occupational functioning as moderately impaired, and his educational functioning as severely impaired.  The Board also found significant the Veteran's overnight hospitalization for an attempted suicide, during which he reportedly threatened harm to others as well.

Thus, the Board finds that from January 28, 2010 forward, the above symptoms more closely approximate occupational and social impairment, with deficiencies in most areas, as contemplated by the higher 70 percent rating.  38 U.S.C.A. § 5107 (West 2002).

The Board acknowledges that the results of the VA examinations and the symptoms described in VA records do not indicate that the Veteran experienced all of the symptoms associated with 30 percent, 50 percent, and 70 percent disability ratings for PTSD during the aforementioned periods of time.  However, the United States Court of Appeals for Veterans Claims (the Court) has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan, 16 Vet. App. 436.  Additionally, the Board notes that the Veteran's symptoms appear to have shown some improvement as per his 2011 and 2012 VA psychiatric treatment records.  However, given the severity of the Veteran's symptoms as described in his VA examination reports and the volatile nature of his psychiatric conditions, the Board finds that the ratings as assigned appropriately reflect all the evidence of record.  See 38 C.F.R. § 4.126(a) (2013).

The evidence does not reflect that the Veteran's PTSD symptoms are of such severity as to warrant a disability rating in excess of 70 percent at any time.  Significantly, the Veteran has not been found to have symptoms such as gross impairment in thought processes, grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting self or others, or disorientation to time or place-all symptoms which would warrant a 100 percent disability rating.  Nor has he experienced other symptoms on a par with the level of severity exemplified in these manifestations.  Accordingly, entitlement to a rating in excess of 70 percent for any period of time on appeal is not warranted.
Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Extraschedular Consideration

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran reported multiple psychiatric symptoms, including frequent depression, anxiety, flashbacks, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, and a difficulty and an inability to establish and maintain effective work and social relationships.  The current 70 percent rating contemplates these and other psychiatric symptoms.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

With respect to the second Thun element, the evidence indicates that the Veteran's PTSD caused him to miss ten weeks of work and resulted in a single hospitalization.  38 C.F.R. § 3.321(b)(1) (2013).  However, even though the second Thun element is met, the Veteran's disability picture was nonetheless not exceptional or unusual.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.
	













	(CONTINUED ON NEXT PAGE)
ORDER

From February 29, 2008, to October 7, 2008, entitlement to a 30 percent disability rating is granted, subject to the criteria applicable to the payment of monetary benefits.

From October 7, 2008, to January 28, 2010, entitlement to a 50 percent disability rating is granted, subject to the criteria applicable to the payment of monetary benefits.

Since January 28, 2010, entitlement to a 70 percent disability rating is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


